NonFinal Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Election/Restrictions
All claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 20, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of the Application
Claims 20-26, 29, 30, 32-34, 36 and 39-47 are pending in the present application.  The instant claims are rejected, objected to or allowed as indicated below.
Double Patenting
The objection to claim 38 under 37 CFR 1.75 as being a substantial duplicate of claim 45 is made moot by the cancellation of the instant claim.

Claim 44 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 34. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The rejection of claim 32 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn.

Claims 42 and 43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Instant claim 42 recites the compound is selected from “the group consisting of”

    PNG
    media_image1.png
    91
    232
    media_image1.png
    Greyscale
.  Parent claim 41 is limited to compounds of 

    PNG
    media_image2.png
    190
    206
    media_image2.png
    Greyscale
.
Instant claim 43 recites various mechanisms of action (MOA) of the claimed compounds.  However, the recitation of the MOA does not limit the scope of the claimed compounds and, there is no evidence in the present specification that the compounds have different MOA.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The rejection of claim(s) 20, 24, 36 and 39 under 35 U.S.C. 102(a)(1) over Banner et al. (US 7,612,099) is withdrawn.

Claim Objections
Claims 45 and 46 are objected to as being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 20-26, 29, 30, 32-34, 36, 39-41 and 47 are allowed.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARBARA P BADIO/Primary Examiner, Art Unit 1628